DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected to because of the following informalities:  
claim 1 requires an impact mitigating membrane conformable to a surface of an object. 
claim 16 requires the impact mitigating membrane of Claim 1, further comprising the object.  
claim 1 and 16 contradictive to each other. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (US20020002730), and further in view of Von Holst et al. (US6658671)
As to claim 1. Dennis et al. discloses an impact mitigating membrane (see e.g. plural layer body contacting cushioning interface structure, such as helmet that offer ballistic response under impact event in Par. 41) conformable to a surface of an object(see e.g. interposable the human body in abstract, such as helmet  to the head of the wearer in Par. 41), comprising:
a laminar core(see e.g. 16 that corresponds to the claimed core, which is made up of two cushion-like sublayers 16a, 16b in Par. 23-24, Fig 3), comprising:
a first lamina (see e.g. cushion like sublayers 16a/b in Par. 23, Fig 3);
a second lamina (see e.g. cushion like sublayers 16a/b in Par. 23, Fig 3) and configured to shift relative to the first lamina (see e.g. sheer-resistance behavior which is observed in certain fluid known as fluid dilatancy in Par. 24, wherein a dilatant is a non-Newtonian fluid); and
a first encapsulating layer positioned adjacent the first lamina(see e.g. another expanse of material 26 in Par. 35, or bag form of layer 20 in Par. 33, Fig 3-4);
a second encapsulating layer positioned adjacent the second lamina(see e.g. another expanse of material 26 in Par. 35, or bag form of layer 20 in Par. 33, Fig 3-4); and
wherein the first encapsulating layer and the second encapsulating layer together surround the laminar core (wee e.g. bag form of layer 20 is closed as by stitching in Par. 33), 
Although Dennis et al. discloses second laminar coupled to the first lamina (see e.g. by barrier layer 18 which is around the core structure in Par. 33) and wherein the shift of the first lamina relative to the second lamina dissipates kinetic energy resulting from an impact force to the impact mitigating membrane, thereby reducing acceleration transferred to the object(see e.g. sheer-resistance behavior which is observed in certain fluid known as fluid dilatancy in Par. 24, wherein a dilatant is a non-Newtonian fluid). Additional reference Von Holst et al. also additionally teach the claim limitation. 
Dannis et al. does not discloses the laminar core comprising a lubricating layer disposed between the first lamina and the second lamina configured to reduce friction between the first lamina and the second lamina;
an anchoring attachment associated with the laminar core and coupled to at least one of the first encapsulating layer or the second encapsulating layer, the anchoring attachment configured to constrain relative lateral motion between the laminar core and at least one of the first or second encapsulating layers,
Von Holst et al. discloses the laminar core comprising a lubricating layer disposed between the first lamina and the second lamina configured to reduce friction between the first lamina and the second lamina(see e.g. Von Holst et al. discloses use one or more sliding layers, which corresponds to the claimed lubricating layers, can make possible displacement between the outer shell and the inner shell and thus reduce height of helmet and increase wearer comfort and reduce the risk of injury (see line 40-50 in column 2, line 1-5 in column 2, sliding layer can be oil(film), air, rubber and etc in line 55-65 in column 2). The sliding layer can also in between intermediate shell 6 in Fig 3b, line 30-40 in column 3, and The number of sliding layers and their positioning can also be varied in line 33-36 in column 4)
Von Holst et al. (US6658671) also disclose an anchoring attachment (see e.g. connecting member 5 can prevent displacement and increase friction of layers in line 50-60 in column 3, line 25-30 in column 4) associated with the laminar core and coupled to at least one of the first encapsulating layer and the second encapsulating layer, the anchoring attachment configured to constrain relative lateral motion between the laminar core and at least one of the first and second encapsulating layers(see e.g. Von Holst et al. discloses helmet construction comprising outer shell, a sliding layer, an inner shell and connecting members or fastening means to connect outer shell to the inner shell of protective helmet, wherein the connecting member 5 can prevent displacement and increase friction of layers in line 50-60 in column 3, line 25-30 in column 4, Fig 9), wherein connecting member can interconnect the outer shell and inner shell and counteract mutual displacement between them by absorbing energy in line 40-50 in column 2) and the connecting member can be made of deforinable strips of plastic or metal which are anchored between the outer shell and the inner shell in a suitable manner in line 60-68 in column 2). 
Both Dannis et al. and Von Holst et al. are analogous in the field of shock absorbing layer laminate within helmet construction, it would have been obvious for a person with ordinary skills in the art to modify the laminar core of Dannis et al. to include sliding layer/lubricating layer in between intermediate shell/core as taught by Van Holst et al. as lubricating layer can make possible displacement between the outer shell and the inner shell and thus reduce height of helmet and increase wearer comfort and reduce the risk of injury as suggested by Von Holst et al. It would also have been obvious for a person with ordinary skills in the art modify the laminar core layers,  encapsulating layers, encapsulating layers and core layers of Dannis et al. such that either between laminar core layers, or encapsulating layers and core layers to have the anchoring attachment as taught by Von Holst such that unwanted displacement between layers can be prevented, increasing friction of layers can be achieved and ultimately absorbing shock energy as suggested by Von Holst et la. 
As the combination result of the lubricating layers and anchoring attachment in between layers, the claim limitation of Second laminar coupled to the first lamina and wherein the shift of the first lamina relative to the second lamina dissipates kinetic energy resulting from an impact force to the impact mitigating membrane.  
As to claim 2. Dennis et al. in view of Von Holst et al. discloses the impact mitigating membrane of Claim 1, wherein the first lamina is coupled to the second lamina at a perimeter of the laminar core (see e.g. Von Holst et al. disclose an anchoring attachment of connecting member 5 can prevent displacement and increase friction of layers in line 50-60 in column 3, line 25-30 in column 4).
As to claim 3. Dennis et al. in view of Von Holst et al. discloses the impact mitigating membrane of Claim 1, wherein the lubricating layer is selected from the group consisting of a gas, a liquid, a solid, a colloid, a ferrofluid, and combinations thereof (see e.g. sliding layer can be oil(film), air, rubber and etc in line 55-65 in column 2).
As to claim 4. Dennis et al. in view of Von Holst et al. discloses the impact mitigating membrane of Claim 1, wherein the first lamina and the second lamina are manufactured from elastic, stretchable, or rigid materials that are capable of elongation to a point of rupture when the impact force exceeds a threshold (see e.g. Dennis et al. discloses two sublayers 16a and 16b of the core structure 16 can be made of viscoelastic urethane in par. 24).
As to claim 13. Dennis et al. in view of Von Holst et al. discloses the impact mitigating membrane of Claim 1, wherein more than one laminar core is enclosed within the first encapsulating layer and the second encapsulating layer (see e.g. Dennis et al. in discloses cushion like sublayers 16a/b in Par. 23, Fig 3, besides the option of single core 16 in Fig 5. Von Holst et al. also discloses intermediate shell can be included in line 30-40 in column 3. Both Dennis et al and Von Holst et al. suggested that additional core layers or structural layers can be included, in the middle of the laminate structure. It would have been obvious for a person with ordinary skills in the art to include more laminar core to the structure of Dennis et al. in view of Von Holst et al. as taught by Dennis et al. and Von Holst et la. since Dennis et al. suggested that core layer can be plural components or plural sublayers or more than two sublayers in Par. 9, Par. 13)
As to claim 14. Dennis et al. in view of Von Holst et al. discloses the impact mitigating membrane of Claim 1, wherein the first encapsulating layer is integrated with the first lamina(see e.g. discussion of claim 1, furthermore, when the sliding layer is in between the inner core layers, any unwanted displacement of layers such as between the first encapsulating layer and the first laminar is desired to be prevented, thus it would have been obvious for a person with ordinary skills in the art to apply anchoring attachment in between first encapsulating layer and first laminar to increase friction and prevent displacement of layers and  ultimately absorb shock energy).
As to claim 15. Dennis et al. in view of Von Holst et al. discloses the impact mitigating membrane of Claim 1, wherein the second encapsulating layer is integrated with the second lamina (see e.g. discussion of claim 1, furthermore, when the sliding layer is in between the inner core layers, any unwanted displacement of layers such as between the second encapsulating layer and the second laminar is desired to be prevented, thus it would have been obvious for a person with ordinary skills in the art to apply anchoring attachment in between first encapsulating layer and first laminar to increase friction and prevent displacement of layers and  ultimately absorb shock energy).
As to claim 16. Dennis et al. in view of Von Holst et al. disclose the impact mitigating membrane of Claim 1, further comprising the object (see e.g.  helmet in Par. 35).
As to claim 17. Dennis et al. in view of Von Holst et al. disclose the impact mitigating membrane of Claim 1, wherein the object is a protective equipment(see e.g.  helmet in Par. 35), the impact mitigating membrane further comprising a coupling feature configured to attach the impact mitigating membrane to the protective equipment (see e.g. Dennis et al. discloses hook-and-pile structure 24 to connect to helmet shell in Fig 3, Par. 34, or hook portion 28 to the inside wall of helmet shell 10a in Par. 35, Fig 4).
As to claim 18. Dennis et al. in view of Von Holst et al. disclose the impact mitigating membrane of Claim 1, wherein a padded layer is integrated into at least one of the first or second encapsulating layers (see e.g. pad 12a in Par. 32).

Claims 5-12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (US20020002730) and Von Holst et al. (US6658671), and further in view of Schneider et al. (US20020117835)
As to claim 5. Dennis et al. in view of Von Holst et al. discloses the impact mitigating membrane of Claim 1, wherein the coupling of the first lamina and the second lamina is selected from the group consisting of mechanical fasteners (see e.g. Von Holst et al. disclose connecting members can have clamp joint in line 25-30 in column 4)
However additional reference Schneider et al. is still introduced to teach the coupling means can be chemical fasteners, adhesive, buttons, elastic bands, rivets, fusion, thread, hook and loop, radio frequency seal, ultrasonic weld, thermal impulse seal, and combinations thereof. 
Schneider et al. (US20020117835) discloses an impact absorbing knee bolster panel in Par. 7, Par. 37, wherein the panel may be secured connected to other component through use of clips, screws, adhesive, adhesive or other types of fasteners, or rivet in Par. 39, weld, solder, thread stud and nut, in Par. 41, or tether loop through apertures between housing and load distributor in Par. 49. 
Both Dennis et al. in view of Von Holst et al. and Schneider et al. are analogous in the field of using fastening means to connect layers within impact absorbing article, it would have been obvious for a person with ordinary skills in the art to modify by replacing the fastening/anchoring/connection means of such as in between first encapsulating layer and the first lamina, second encapsulating layer and lamina of Dennis et al. in view of Von Holst et al. to be tether loop through aperture, clips, screws, adhesive, adhesive, weld, solder, thread stud and nut as taught by Schneider et al. since Tether look through apertures offers more stronger connection at desired spot. 
As to claim 6. Dennis et al. in view of Von Holst et al. discloses the impact mitigating membrane of Claim 1, wherein the first encapsulating layer is coupled to the second encapsulating layer by the anchoring attachment such as mechanical fasteners (see e.g. connecting members can have clamp join in line 25-30 in column 4, stitching in Par. 33, it is expected stitching will have aperture), Dennis et al. in view of Von Holst et al. additionally discloses wherein the first encapsulating layer is coupled to the first lamina in claim 7, and the wherein the second encapsulating layer is coupled to the second lamina in claim 8. 
Dennis et al. in view of Von Holst et al. does not discloses the anchoring attachment through an aperture disposed on the first lamina and the second lamina, the anchoring attachment selected from the group consisting of chemical fasteners, elastic band, rivets, adhesive, buttons, fusion, hook and loop, radio frequency seal, ultrasonic weld, thermal impulse seal, and combinations thereof.
Schneider et al. (US20020117835) discloses an impact absorbing knee bolster panel in Par. 7, Par. 37, wherein the panel may be secured connected to other component through use of clips, screws, adhesive, adhesive or other types of fasteners, or rivet in Par. 39, weld, solder, thread stud and nut, in Par. 41, or tether loop through apertures between housing and load distributor in Par. 49. 
Both Dennis et al. in view of Von Holst et al. and Schneider et al. are analogous in the field of using fastening means to connect layers within impact absorbing article, it would have been obvious for a person with ordinary skills in the art to modify by replacing the fastening/anchoring/connection means of such as in between first encapsulating layer and the first lamina, second encapsulating layer and lamina of Dennis et al. in view of Von Holst et al. to be tether loop through aperture, clips, screws, adhesive, adhesive, weld, solder, thread stud and nut as taught by Schneider et al. since Tether look through apertures offers more stronger connection at desired spot. 
As to claim 7. Dennis et al. in view of Von Holst et al. and Schneider et al. discloses the impact mitigating membrane of Claim 1, wherein the first encapsulating layer is coupled to the first lamina by one or more fasteners selected from the group consisting of mechanical fasteners, chemical fasteners, adhesive, buttons, elastic bands, rivets, fusion, thread, hook and loop, radio frequency seal, ultrasonic weld, thermal impulse seal, and combinations thereof(see e.g. Von Holst et al. disclose connecting members can have clamp joint in line 25-30 in column 4. see discussion of claim 5-6, furthermore, when the sliding layer is in between the inner core layers, any unwanted displacement of layers such as between the first encapsulating layer and the first laminar is desired to be prevented, thus it would have been obvious for a person with ordinary skills in the art to apply anchoring attachment in between first encapsulating layer and first laminar to increase friction and prevent displacement of layers and ultimately absorb shock energy).
As to claim 8. Dennis et al. in view of Von Holst et al. and Schneider et al. discloses the impact mitigating membrane of Claim 1, wherein the second encapsulating layer is coupled to the second lamina by one or more fasteners selected from the group consisting of mechanical fasteners, chemical fasteners, adhesive, buttons, elastic bands, rivets, fusion, thread, hook and loop, radio frequency seal, ultrasonic weld, thermal impulse seal, and combinations thereof (see e.g. discussion of claim 7).
As to claim 9. Dennis et al. in view of Von Holst et al. and Schneider et al. discloses the impact mitigating membrane of Claim 7 wherein relative motion of the laminar core and at least one of the first and second encapsulating layers is laterally constrained by a tether on the first or second lamina, and wherein the anchoring attachment is coupled to the tether (see discussion of claim 6. Furthermore, as can be seen in Fig 3-4, the laminar core is more cushion like thick layer, it would have been obvious for a person with ordinary skills in the art to put the tether on the thicker core layer in order to prevent breakage on the tether connection spot).
As to claim 10. Dennis et al. in view of Von Holst et al. and Schneider et al. discloses the impact mitigating membrane of Claim 9 wherein the relative motion of the laminar core and at least one of the first or second encapsulating layers is laterally constrained by the tether looped through one or more apertures on the first or second lamina (see discussion of claim 9).
As to claim 11. Dennis et al. in view of Von Holst et al. and Schneider et al. discloses the impact mitigating membrane of Claim 6, wherein the first lamina is coupled to the second lamina at a perimeter of the laminar core (see e.g. Von Holst et al. discloses location of connecting member in Von Holst et al. is at perimeter of the core structure in Fig 1-3.  Von Holst et al. disclose an anchoring attachment of connecting member 5 can prevent displacement and increase friction of layers in line 50-60 in column 3, line 25-30 in column 4).
As to claim 12. Dennis et al. in view of Von Holst et al. and Schneider et al. discloses the impact mitigating membrane of Claim 6, wherein the coupling of the first lamina and the second lamina occurs at a perimeter of the aperture (see e.g. location of connecting member in Von Holst et al. is at perimeter of the core structure in Fig 1-3).
As to claim 19. An impact mitigating membrane (see e.g. plural layer body contacting cushioning interface structure, such as helmet that offer ballistic response under impact event in Par. 41) conformable to the surface of an object(see e.g. interposable the human body in abstract, such as helmet  to the head of the wearer in Par. 41), comprising:
a laminar core (see e.g. 16 that corresponds to the claimed core, which is made up of two cushion-like sublayers 16a, 16b in Par. 23-24) comprising:
a first lamina (see e.g. cushion like sublayers 16a/b in Par. 23, Fig 3);
a second lamina (see e.g. cushion like sublayers 16a/b in Par. 23, Fig 3) and
a first encapsulating layer positioned adjacent the first lamina (see e.g. another expanse of material 26 in Par. 35, or bag form of layer 20 in Par. 33, Fig 3-4);
a second encapsulating layer positioned adjacent the second lamina (see e.g. another expanse of material 26 in Par. 35, or bag form of layer 20 in Par. 33, Fig 3-4), 
wherein the first encapsulating layer and the second encapsulating layer together surround the laminar core (see e.g. bag form of layer 20 is closed as by stitching in Par. 33), and 
Although Dennis et al. discloses second laminar coupled to the first lamina and configured to shift relative to the first lamina (see e.g. by barrier layer 18 which is around the core structure in Par. 33); wherein the shift of the first lamina relative to the second lamina dissipates kinetic energy resulting from an impact force to the impact mitigating membrane, thereby reducing acceleration transferred to the object(see e.g. sheer-resistance behavior which is observed in certain fluid known as fluid dilatancy in Par. 24, wherein a dilatant is a non-Newtonian fluid). Additional reference Von Holst et al. also additionally teach the claim limitation. The first encapsulating layer coupled to the first encapsulating layer (see e.g. stitching in Par. 33, it is expected stitching will have aperture)
Dannis et al. does not explicitly discloses an aperture through the first lamina and the second lamina, the aperture configured to receive a fastener therethrough:
the second encapsulating layer coupled to the first encapsulating layer through the aperture by an anchoring attachment for the laminar core to constrain relative lateral motion between the laminar core and at least one of the first or second encapsulating layers,
Von Holst et al. discloses the laminar core comprising a lubricating layer disposed between the first lamina and the second lamina configured to reduce friction between the first lamina and the second lamina(see e.g. Von Holst et al. discloses use one or more sliding layers, which corresponds to the claimed lubricating layers, can make possible displacement between the outer shell and the inner shell and thus reduce height of helmet and increase wearer comfort and reduce the risk of injury (see line 40-50 in column 2, line 1-5 in column 2, sliding layer can be oil(film), air, rubber and etc in line 55-65 in column 2). The sliding layer can also in between intermediate shell 6 in Fig 3b, line 30-40 in column 3, and The number of sliding layers and their positioning can also be varied in line 33-36 in column 4)
Von Holst et al. (US6658671) also disclose an anchoring attachment (see e.g. connecting member 5 can prevent displacement and increase friction of layers in line 50-60 in column 3, line 25-30 in column 4) associated with the laminar core and coupled to at least one of the first encapsulating layer and the second encapsulating layer, the anchoring attachment configured to constrain relative lateral motion between the laminar core and at least one of the first and second encapsulating layers(see e.g. Von Holst et al. discloses helmet construction comprising outer shell, a sliding layer, an inner shell and connecting members or fastening means to connect outer shell to the inner shell of protective helmet, wherein the connecting member 5 can prevent displacement and increase friction of layers in line 50-60 in column 3, line 25-30 in column 4, Fig 9), wherein connecting member can interconnect the outer shell and inner shell and counteract mutual displacement between them by absorbing energy in line 40-50 in column 2) and the connecting member can be made of deforinable strips of plastic or metal which are anchored between the outer shell and the inner shell in a suitable manner in line 60-68 in column 2). 
Both Dannis et al. and Von Holst et al. are analogous in the field of shock absorbing layer laminate within helmet construction, it would have been obvious for a person with ordinary skills in the art to modify the laminar core of Dannis et al. to include sliding layer/lubricating layer in between intermediate shell/core as taught by Van Holst et al. as lubricating layer can make possible displacement between the outer shell and the inner shell and thus reduce height of helmet and increase wearer comfort and reduce the risk of injury as suggested by Von Holst et al. It would also have been obvious for a person with ordinary skills in the art modify the laminar core layers,  encapsulating layers, encapsulating layers and core layers of Dannis et al. such that either between laminar core layers, or encapsulating layers and core layers, or between first and second encapsulating layers to have the anchoring attachment as taught by Von Holst such that unwanted displacement between layers can be prevented, increasing friction of layers can be achieved and ultimately absorbing shock energy as suggested by Von Holst et la. 
As the combination result of the lubricating layers and anchoring attachment in between layers, the claim limitation of Second laminar coupled to the first lamina and configured to shift relative to the first lamina; wherein the shift of the first lamina relative to the second lamina dissipates kinetic energy resulting from an impact force to the impact mitigating membrane, thereby reducing acceleration transferred to the object is also met at the same time. 
Dannis et al. in view of Von Holst et al. does not explicitly discloses an aperture through the first lamina and the second lamina, the aperture configured to receive a fastener therethrough: (the second encapsulating layer coupled to the first encapsulating layer) through the aperture (by an anchoring attachment for the laminar core to constrain relative lateral motion between the laminar core and at least one of the first and second encapsulating layers),
Schneider et al. (US20020117835) discloses an impact absorbing knee bolster panel in Par. 7, Par. 37, wherein the panel may be secured connected to other component through use of clips, screws, adhesive, adhesive or other types of fasteners, or rivet in Par. 39, weld, solder, thread stud and nut, in Par. 41, or tether loop through apertures between housing and load distributor in Par. 49. 
Both Dennis et al. in view of Von Holst et al. and Schneider et al. are analogous in the field of using fastening means to connect layers within impact absorbing article, it would have been obvious for a person with ordinary skills in the art to modify by replacing the fastening/anchoring/connection means of such as in between first encapsulating layer and the first lamina, second encapsulating layer and lamina of Dennis et al. in view of Von Holst et al. to be tether loop through aperture as taught by Schneider et al. since Tether look through apertures offers more stronger connection at desired spot. 
As to claim 20. Dennis et al. in view of Von Holst et al. and Schneider et al. discloses the impact mitigating membrane of Claim 19, further comprising a lubricating layer disposed between the first lamina and the second lamina configured to reduce friction between the first lamina and the second lamina, the lubricating layer selected from the group consisting of a gas, a liquid, a solid, a colloid, a ferrofluid, and combinations thereof(see e.g. sliding layer can be oil(film), air, rubber and etc in line 55-65 in column 2).

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. §103 
Claim 1 recites, in relevant part: a laminar core, comprising: a first lamina; a second lamina coupled to the first lamina and configured to shift relative to the first lamina; and 
a lubricating layer disposed between the first lamina and the second lamina configured to reduce friction between the first lamina and the second lamina; .... 
Dennis teaches a pad 12 having a cushion-like layer 16 made up of two sub-layers 16a, b, which are encapsulated in a barrier layer 18 and a moisture-wicking outer layer 20. See annotated Dennis Fig. 3 below. The Office Action associates the sub-layers 16a, b with the claimed first and second lamina and the outer layer 20 with the first and second encapsulating layers. The Office Action concedes that Dennis does not teach a lubricating layer or anchoring attachment, but alleges that a skilled artisan would have modified Dennis by inserting a sliding layer 4 (associated with the lubricating layer), as taught by Von Holst, in between the sub-layers 16a, b of Dennis, and further by adding a connecting member 5 (associated with the anchoring attachment).  
Applicant submits that the two sub-layers 16a, b of Dennis are not configured to shift relative to each other, and therefore are not the claimed first and second lamina. Para. [0024] of Dennis (cited in the Office Action) only relates to how "sublayers 16a, 16b respond to compressive accelerations" (emphasis added), and does not teach that the sub-layers 16a, b can shift relative to each other. Specifically, Dennis only teaches that sublayers 16a, 16b "have a resistance behavior that is likenable to the sheer-resistance which is observed in certain fluids...." Restated, para. 
[0024] teaches that if either of sublayers 16a, 16b is caused to accelerate rapidly (e.g., with a swift compressive force), then that sublayer exerts greater resistance to the acceleration than if the sublayer is caused to accelerate slowly. This has nothing to do with sublayers 16a, 16b shifting relative to each other. Indeed, layer 18 envelops the sub-layers 16a, band and prevents their relative shifting. 
Further, a skilled artisan would not have modified Dennis by adding a sliding layer 4 (as taught by Holst) between the sub-layers 16a, b because doing so would undermine how the sublayers 16a, 16b respond to compressive accelerations. Dennis teaches, "[I]f such a pressure is applied rapidly [to sub-layers 16a, b], i.e., with a rapid acceleration rate, the materials [in sub- layers 16a, b] tend to act very much like solids, and they do not respond rapidly with a yielding action." Para. [0024]. Inserting a sliding layer 4 between sub-layers 16a, b (as proposed by the Office Action) would prevent the sub-layers from acting like a solid in response to a force applied with a rapid acceleration rate (e.g., in a sheer direction) - contrary to Dennis' principle of operation. 
Examiner respectfully disagrees: 
The barrier layer 18 of Dannis et al. is a spray on coating layer. the purpose of the barrier coating is to provide a breathable and durable membrane skin on the outside of the core structure which completely blocks penetration of moisture into the core structure, yet permits relatively free bidirectional gas flow into and out of the core structure in Par. 32. Thus, it permits "breathing" of core structure 16 under circumstances of compression and return-from-compression. Thus in order to be able to be compressible, the vinyl coating layer has to be flexible in order to facilitate compression. Thus this barrier layer 18 will not hinder layer from shifting either due to the flexibility and lateral air breathing even in between laminar 16a and 16b. 
Von Host et al. discloses by means of at last one sliding layer (4) arranged between the outer shell and the inner shell. In the edge region of the helmet, the outer shell and the inner shell are interconnected by means of members (5), for absorbing energy on displacement of the outer shell on the inner shell. In this way, impact energy from an oblique impact against the helmet can be absorbed during displacement between the outer shell and the inner shell in abstract. 
So by adding a sliding layer in between lamina 16a/16b of Dannis will not hinder the compressive force absorption, but to additional aid in absorbing impact energy from an oblique angle and make the helmet a better protection for the wearer. 
For the above reason, applicant’s argument is not persuasive. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buckman et al. (US20050067816)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783